DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 10/27/2017. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 recites the limitation “the fructose-containing raw material” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-10, 12, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bak et al. (KR 20170105450).
Regarding claim 1, Bak et al. discloses a saccharide syrup composition comprising raw saccharide syrup including 10-99% by weight allulose ([0001], [0018]), 0.01-5% by weight 
As for claim 2, Bak et al. discloses the dispersant as being a sugar alcohol ([0025]).
As for claim 6, Bak et al. discloses the sugar alcohol as being sorbitol, xylitol, or erythritol ([0037]).
As for claim 7, Bak et al. discloses the inclusion of oligosaccharide ([0025]), which may be fructooligosaccharide ([0053]).
As for claim 8, Bak et al. discloses the syrup is an allulose-containing mixed saccharide ([0025]). As for the method of preparation of the mixed saccharide, MPEP 2113 I states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” Since the claimed product is disclosed in Bak et al., the claimed method of production does not patentably distinguish the claimed product from the prior art product.
 As for claim 9, Bak et al. discloses the saccharide syrup of claim 8 ([0025]). As for the method of preparation of the syrup, MPEP 2113 I states: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself
As for claim 10, Bak et al. discloses the syrup as comprising sucralose, rebaudioside, and stevia (i.e., steviol glycosides) ([0025]).
As for claim 12, Bak et al. discloses the syrup as comprising colorants ([0038]), which is considered to be equivalent to artificial coloring agents.
Regarding claim 13, Bak et al. discloses a method of preparing a saccharide syrup composition comprising raw saccharide syrup including 10-99% by weight allulose ([0001], [0018]), pectin ([0021]), which the present specification indicates is considered a viscosity regulator (p. 4, ¶4), and a sugar alcohol ([0025]), which the present specification indicates is considered a dispersing agent (p. 5, ¶2), wherein the method comprises providing raw saccharide syrup including 10-99% by weight ([0018]), preparing a mixed powder of the other components ([0022]), and adding the mixed powder to the syrup ([0026]-[0027], “applying…a combination thereof to allulose”).
As for claim 15, Bak et al. discloses the viscosity regulator as being pectin at 0.01-5% by weight ([0021]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bak et al. (KR 20170105450).
Regarding claim 3, Bak et al. discloses the allulose may constitute 5-99% by weight of the syrup ([0018]) and that the syrup may comprise oligosaccharides ([0025]). Though the reference does not specifically disclose a suitable amount of oligosaccharides, a skilled practitioner would recognize that a syrup containing a relatively small amount of allulose within the disclosed range would be otherwise comprised of relatively large amounts of other components. As such, the addition of other components in amounts as high as 95% by weight would be obvious. The claimed oligosaccharide content of 20-90% by weight is thus considered obvious to a skilled practitioner.
As for claim 5, Bak et al. discloses the viscosity regulator (i.e. pectin) as being at a concentration of 0.01-5% by weight of the syrup ([0021]). Bak et al. further discloses that a component that qualifies as a dispersant (i.e., sugar alcohol) may be at a concentration of about 
As for claim 11, Bak et al. indicates that colorants may be added to the syrup ([0038]), which implicitly indicates that the degree of coloration is a result-effective variable depending on the amount/type of colorants added to the syrup. MPEP 2144.05 II B. The reference further suggests that the syrup is essentially colorless initially ([0005], where heating results in coloration). As such, achieving any particular coloration of the syrup via the addition of colorants is considered obvious to a skilled practitioner, which renders the claimed chromaticity of 100-500 IU obvious.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bak et al. (KR 20170105450) in view of Baniel et al. (WO2017072569).
Regarding claim 14, Bak et al. discloses the method of claim 13.
Bak et al. does not specifically disclose the raw sugar syrup as being at a temperature of 70-85°C.
However, Baniel et al. discloses a sweetener composition ([0033]) that may comprise allulose ([0034]) and a sugar alcohol ([0035]), where each component may be dissolved in a solvent at temperatures including 70-85°C ([0064]-[0067]).
It would have been obvious to one having ordinary skill in the art to provide the syrup of Bak et al. at a temperature of 70-85°C. Since Bak et al. provides limited instruction regarding suitable dissolution parameters ([0026]-[0030]), a skilled practitioner would be motivated to 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793